DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 5, 7, 9, 11, and 13-17 are pending in the current application and are examined below.
Allowable Subject Matter
Claims 5, 7, 9, 11, and 13-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claims is US 2007/0144619 A1 of Asai.
The claims are free from the art for at least the following reasons. Independent claim 5 has a titanium range amended to be 0.015 – 0.040%. Asai only discloses a Ti content of 0.002 mass % - 0.012 mass % and Asai discloses that when the Ti content exceeds 0.012%, coarse Ti nitrides are generated causing the fatigue strength of the steel to be reduced (Asai, paragraph [0051]). Further, Applicant has demonstrated that the stroke (the maximum displacement before the occurrence of cracks which relates to the fatigue strength of the part) and ratio of ferrite in steel materials C to F are higher than in steel materials A, B, G, and H (Affidavit filed July 14, 2021, pg. 4, section 13) and that Ti content influences the stroke as the comparison of steel materials C and H shows that the Ti results in higher stroke as the Mn is held constant and thus higher amounts of Ti result in improved fatigue strength. As such, the Ti content of 0.012% does not produce the same result as 0.015% and there is not a motivation to modify this range. Further, claimed Expressions 1, 2, 3, and 4 differentiate the claims over the 
As claim 5 is free from the art, claims 7, 9, 11, and 13-17 are free from the art due at least to their dependency from claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733